PER CURIAM.
Scott Baker seeks to reverse the trial court’s order denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for further review of the claims on the merits. As the state recognizes in its response to this court, the claims are cognizable. See e.g. Bussey v. State, 929 So.2d 708 (Fla. 4th DCA 2006); Murphy v. State, 930 So.2d 794 (Fla. 1st DCA 2006).
On remand, the trial court should either attach portions of the record conclusively refuting Baker’s claims or conduct an evi-dentiary hearing. The trial court is requested to review this matter expeditiously due to the potential of the defendant’s release date being in March, 2009.

Reversed and Remanded.

WARNER, MAY and DAMOORGIAN, JJ., concur.